Citation Nr: 0523528	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-04 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for spondylolisthesis 
L5,S1 with osteoarthritis of lumbar spine, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for radiculopathy, 
left lower extremity, associated with spondylolisthesis L5, 
S1 with osteoarthritis of lumbar spine, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
February 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Waco, Texas.  


FINDINGS OF FACT

1.  Clinical evidence prior to February 24, 2004 demonstrates 
moderate limitation of flexion of the thoracolumbar spine of 
80 degrees and combined range of motion of the thoracolumbar 
spine greater than 120 degrees. 

2.  Clinical evidence from February 24, 2004 indicates 
limitation of forward flexion with pain at 30 degrees with 
left lumbar right dorsal curvature of the spine, but no 
findings of unfavorable ankylosis of the entire thoracolumbar 
spine.  

3.  The veteran's subjective complaints of left lower 
extremity pain along the lateral aspect of the thigh, calf, 
decreased left knee jerk, absent ankle jerk on left, and left 
foot numbness is supported by objective findings of multi-
level neural foramina narrowing, radiculopathy, but no 
evidence of central stenosis, paraspinal muscle spasm, or 
definite motor weakness.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
prior to February 24, 2004 for spondylolisthesis L5, S1 with 
osteoarthritis of lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West  2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010,  (prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5242 
(2004).

2.  The criteria for an evaluation of 40 percent, but no 
higher, for spondylolisthesis L5, S1 with osteoarthritis of 
lumbar spine, from February 24, 2004, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West  2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, (prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5242 
(2004).

3.  The criteria for an evaluation in excess of  10 percent 
for radiculopathy, left lower extremity, associated with 
spondylolisthesis L5,S1 with osteoarthritis of lumbar spine, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West  
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

The Board notes that the veteran received proper VCAA 
notification before the initial unfavorably decision was 
issued in May 2003.  The VA fully notified the veteran of 
what is required to substantiate such claims in an April 2003 
VCAA letter, and in the January 2004 statement of the case 
(SOC).  Together, the VCAA letter and SOC provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations, and a discussion of the facts of the case.  
VA specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to send medical treatment records from 
his private physician regarding treatment, to provide a 
properly executed release so that VA could request the 
records for him, and request that he submit any evidence in 
his possession.  No other evidence has been identified by the 
veteran.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103; see Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA and private medical treatment records, VA 
examination reports dated in April 2003 and February 2004, 
and written statements from the veteran and his 
representative.  As VA examinations and other medical 
evidence are of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II. Disability Ratings

In an August 1976 rating decision, the RO granted service 
connection for spondylolisthesis, L5, S1, with osteoarthritis 
of the lumbar spine (lumbar spine disability) and was awarded 
a noncompensable evaluation under Diagnostic Code 5010 at 
that time.  The veteran filed a claim for increased 
evaluation, in February 2003.  In a May 2003 rating decision, 
the RO increased the veteran's lumbar spine disability to 20 
percent, effective the date of claim, and applied the 20 
percent evaluation to Diagnostic Codes 5010, 5292.  In 
addition, the RO assigned a separate disability rating of 10 
percent evaluation under Diagnostic Code 8520 for 
radiculopathy, left lower extremity, associated with lumbar 
spine disability.  The veteran filed an appeal as the 
disability ratings assigned.  The Board will address whether 
the veteran is entitled to an increased rating from 20 
percent for the lumbar spine disability, and whether he is 
entitled to an increased rating from 10 percent for the 
radiculopathy, left lower extremity. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Before analyzing the claims, the Board notes that effective 
September 26, 2003, VA revised the criteria for evaluating 
general diseases and injuries of the spine.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).  As the RO separated the disability 
rating for thoracic and lumbar spine disabilities, effective 
the date of claim, the Board will analyze each disability 
separately, applying both the old criteria of the VA Schedule 
for Rating Disabilities and the current regulations in order 
to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  It was further held that pursuant to 38 
U.S.C.A. § 7104, the Board's decisions must be based on 
consideration of all evidence and material of record, rather 
than merely evidence which pre- dates or post-dates a 
pertinent change to VA's rating schedule.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

For the lumbar spine disability, the veteran is assigned a 20 
percent evaluation under Diagnostic Codes 5010, 5292.  
Diagnostic Code 5010, traumatic arthritis, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a (2004).  
Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Under the pre- September 26, 2003 criteria, limitation of 
motion of the lumbar spine was under Diagnostic Code 5292.  
Under Diagnostic Code 5292 a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent evaluation is warranted for moderate 
limitation of motion and 40 percent evaluation for severe 
limitation of motion.  38 CFR 4.71a (2002).  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (2) (2004).  

Pertinent evidence dated prior to February 24, 2004, includes 
VA clinical records and a VA examination report dated in 
April 2003.  VA clinical record dated in December 1999 
indicated that the veteran had severe degenerative joint 
disease of the lumbar spine, partially improved with exercise 
trial of SOMA ID.  

VA examination report dated in April 2003 indicated that the 
veteran complained of not being to stand for more than ten or 
fifteen minutes at a time.  He had to sit down, which 
subsequently relieved the pain.  His low back pain was 
constant, as well as sharp and dull, and it radiated down his 
left leg to his left foot.  He complained of numbness in his 
left lower leg.  The left foot numbness occurred mostly in 
the mornings.  Lying down relieved the low back pain, as well 
as a heating pad and rest.  The veteran indicated that his 
low back pain and his left leg pain never incapacitated him.

Examination revealed normal curvature of the lumbar spine, 
nontender on palpation.  Range of motion testing resulted in 
limitation of flexion from 0 to 80 degrees and extension from 
0 to 20 degrees.  The veteran had 0 to 25 degrees lateral 
flexion both left and right, and 0 to 25 degrees lateral 
rotation both left and right sides.  Deep tendon flexes in 
both lower extremities were 0 to 1+ and equal bilaterally.  
The veteran had negative foot drop bilaterally and straight 
leg raising was about 45 degrees bilaterally.  The veteran 
exhibited good sensation in both lower extremities from his 
thighs down to his feet.  Pulses were also normal in both 
lower extremities.  His left leg was a little bit weaker than 
the right leg when doing strength exercises.  

X-ray report dated in April 2003 indicated severe 
degenerative disc disease with vacuum phenomenon at L2-3, L3-
4, and L5-S1.  Sacrum and sacroiliac joints were 
unremarkable.  

Upon review, despite the veteran's subjective complaints, the 
medical records prior to February 24, 2004, specifically the 
VA examination report dated in April 2003, did not indicate 
severe limitation of motion of the lumbar spine to warrant a 
40 percent evaluation under Diagnostic Code 5292 of the old 
criteria.  The greatest limitation of motion noted in the 
examination was to 80 degrees flexion, or only 10 degrees 
less than normal flexion.  Limitation of extension, lateral 
flexion and lateral rotation were also far from severe.  As 
such, although the medical evidence noted subjective 
complaints of pain, the objective clinical evidence failed to 
demonstrate severe limitation of motion to warrant a 40 
percent or higher evaluation under Diagnostic Code 5292 under 
the old criteria. 

As for other diagnostic codes, effective prior to September 
26, 2003, there was no clinical evidence of intervertebral 
disc syndrome of the lumbar spine, nor clinical findings 
indicating lumbar strain.  VA examination report indicated 
that the lumbar spine was nontender on palpation.  In 
addition, x-ray report dated in April 2003 indicated 
essentially normal lumbar spine x-ray findings, other than 
degenerative arthritis and scoliosis.  Therefore, the 
veteran's lumbar spine disability did not warrant 
consideration under Diagnostic Codes 5293 or 5295 under the 
old criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 
(effective prior to September 23, 2003). 

Under the new rating formula, the veteran is rated for the 
lumbar spine disability under Diagnostic Code 5242 for 
degenerative arthritis of the spine.  Diagnostic Code 5242 
should be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)).

Prior the new rating criteria to the evidence prior to 
February 24, 2004, there is no evidence of forward flexion of 
the thoracolumbar spine 30 degrees or less.  As noted above, 
limitation of forward flexion was noted as only 10 degrees 
less than normal, or to 70 degrees.  Thus, an increased 
rating prior to February 24, 2004 under the new criteria is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2004). 

The February 24, 2004 VA examination report indicated that he 
had more severe pain in the left side of his low back.  He 
indicated that he could stand for around ten to fifteen 
minutes before having to sit.  His leg pain was still present 
as was the lateral side of the left foot.  He complained that 
his ankle would turn at times, but that he usually caught 
himself and did not fall.  He used a can most of the time, 
but sometimes used a walker and occasionally a wheelchair.

Examination indicated that the veteran had difficulty moving 
about from one point of the room to the other, holding onto 
different pieces of furniture.  He could not heel walk or toe 
flex to 55 degrees.  Range of motion testing showed 
limitation of forward flexion to 30 degrees with pain and can 
further flexion to 55 degrees.  Lateral tilt was noted to 10 
degrees either direction and extension was to 10 degrees.  
The deep tendon reflexes at the knees were symmetrical and 
that the examiner could not detect any definite motor 
weakness in the lower extremities.  

MRI examination report dated in February 2004 noted 
multilevel neuroforaminal narrowing, but no central stenosis, 
even at the level of the spondylolisthesis.  

Upon review, the February 24, 2004 VA examination report 
clearly demonstrates limitation of forward flexion to 30 
degrees with pain on testing.  Applying Diagnostic Code 5242 
to this finding, a 40 percent evaluation is warranted when 
Deluca factors are considered.  Therefore, a 40 percent 
evaluation is warranted under Diagnostic Code 5242 from the 
February 24, 2004 examination report.  

As noted above, where entitlement to compensation has already 
been established and an increased disability rating is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  In this case, while it is not an initially assigned 
disability evaluation, a staged rating is appropriate as the 
severity of the veteran's lumbar spine disability, 
specifically his limitation of motion, dramatically changed 
during the pendency of the appeal.  Thus, an increased 
evaluation is appropriate from February 24, 2004 based upon 
the clinical findings from the February 24, 2004 VA 
examination report.  

As for whether the veteran is entitled to a higher evaluation 
under Diagnostic Code 5242, there is no clinical findings of 
unfavorable ankylosis of the entire thoracolumbar spine found 
in any the pertinent medical evidence, including both VA 
examination reports and the private medical record dated in 
April 2004.  

As for other diagnostic codes, under both the old and new 
criteria, the evidence demonstrates no clinical findings of 
intervertebral disc syndrome of the lumbar spine, nor 
clinical findings indicating lumbar strain.  MRI examination 
was negative for intervertebral disc syndrome and the private 
medical examiner noted no muscle spasms on examination.  
Again, the veteran's lumbar spine disability did not warrant 
consideration under Diagnostic Codes 5293 or 5295 under the 
old criteria or a higher evaluation under Diagnostic Code 
5243 under the new criteria (intervetebral disc syndrome).  
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 (effective 
prior to September 23, 2003); Diagnostic Code 5243.

The Board now turns to analyzing the separate evaluation of 
10 percent for radiculopathy, left lower extremity.  Under 
Diagnostic Code 8520, pertaining to paralysis of the sciatic 
nerve, mild incomplete paralysis warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2004).

Upon review, neither VA examination report, VA clinical 
records, or private medical record dated in April 2004, noted 
clinical findings of paraspinal muscle spasm or tenderness in 
the vertebrae or sacroiliac joint.  While the veteran 
exhibited difficulty walking on heels and toes, the most 
recent VA examination could not detect any definite motor 
weakness of the lower extremities.  Private medical record 
noted 5 out of 5 motor strength of the right side and 4 out 
of 5 on the left extremity with positive straight leg raise 
on the left.  MRI report dated in February 2004 was also 
negative for central stenosis, even at the level of the 
spondylolistheses.  Without more objective clinical findings 
showing current moderate nerve problems, a higher evaluation 
is not warranted under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 8520 as analogous to impairment of the 
sciatic nerve.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's lumbar spine 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  The veteran apparently is retired and not currently 
seeking employment. See 38 C.F.R. § 3.321(b)(1) (2004).

The Board notes that the veteran's representative asserted in 
the Informal Hearing Presentation dated in July 2005 that the 
veteran's lumbar spine disability has worsened since his last 
VA examination dated February 24, 2004.  However, there is no 
corroborating evidence to support this assertion.  The 
medical evidence does not support a finding that the 
veteran's condition worsened since the examination and the 
veteran has not otherwise made this assertion.  In fact, the 
veteran indicated in an August 2004 written statement to the 
RO that he had no additional evidence at that time and to 
please forward the claim to the Board.  Based upon the above 
information, and the fact that the most recent VA examination 
was conducted less than 18 months ago, the Board finds that 
another examination is unnecessary in order to properly 
adjudicate the claim.  

In sum, upon review of the evidence and consideration of all 
applicable criteria, the Board concludes that the 
preponderance of the evidence supports a rating of 40 
percent, effective from the VA examination report dated 
February 24, 2004 under Diagnostic Codes 5242.  The Board 
also concludes that the preponderance of the evidence is 
against an increased rating under Diagnostic Code 8520 at 
this time.  See Gilbert, supra.  


ORDER

Entitlement to an increased rating for spondylolisthesis 
L5,S1 with osteoarthritis of lumbar spine, prior to February 
24, 2004, is denied. 

Entitlement to a 40 percent, but no higher, rating for 
spondylolisthesis L5,S1 with osteoarthritis of lumbar spine 
is granted from February 24, 2004.  

Entitlement to an increased rating for radiculopathy, left 
lower extremity, associated with spondylolisthesis L5,S1 with 
osteoarthritis of lumbar spine, currently evaluated as 10 
percent disabling, is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


